On the trial of the caveat to the will, it appeared that the testatrix had been stricken with paralysis. A non-expert witness testified that he thought she had the capacity to make a will. He was then allowed, over defendant's exception, to testify as to what he had observed as to the mental condition of the witness' father when also suffering for many years from a similar attack. This evidence was admitted "to show that the witness had experience in observing persons who had been paralyzed, and it was explained to the jury that it could not be considered for any other purpose."
In Clary v. Clary, 24 N.C. 78, it is held that any one, though (293)  not an expert, who has had an opportunity of knowing and observing *Page 239 
a person whose sanity is impeached may give his opinion as to the sanity or insanity of such person. Certainly to give the jury information of the fact that the witness has had opportunity to observe the mental condition of another person, stricken likewise by paralysis, can not be prejudicial. The jury were instructed that the witness was testifying, not as an expert, but from his own observation, of the mental condition of the testatrix, and his observation of the condition of his father was merely to aid the jury in considering the weight to be given to his testimony. This was competent as "opinion evidence" — as distinguished from "expert evidence." LumberCo. v. R. R., 151 N.C. 221, and cases there cited.
After full and careful consideration of the other exceptions we do not find that they require discussion. The tenth exception, that the court refused the caveators the right to open and conclude, was properly abandoned in this Court. The ruling as to the right to open and conclude is not appealable in any case in which the defendant has introduced evidence. Rule 6, Superior Court, 140 N.C. 679.
No error.